         Case 4:19-cv-02627-HSG Document 85 Filed 11/13/20 Page 1 of 2




 1 DANIEL L. WARSHAW (SBN 185365)
    dwarshaw@pswlaw.com
 2 PEARSON, SIMON & WARSHAW, LLP
   350 Sansome Street, Suite 680
 3 San Francisco, California 94104
   Telephone: (415) 433-9000
 4 Facsimile: (415) 433-9008

 5 EDWIN J. KILPELA (Admitted Pro Hac Vice)
    ekilpela@carlsonlynch.com
 6 TODD D. CARPENTER (SBN 234464)
     tcarpenter@carlsonlynch.com
 7 CARLSON LYNCH LLP
   402 West Broadway, 29th Floor
 8 San Diego, California 92101
   Telephone: (619) 756-6994
 9 Facsimile: (619) 756-6991

10 MELISSA S. WEINER (Admitted Pro Hac Vice)
     mweiner@pswlaw.com
11 JOSEPH C. BOURNE (SBN 308196)
     jbourne@pswlaw.com
12 PEARSON, SIMON & WARSHAW, LLP
   800 LaSalle Avenue, Suite 2150
13 Minneapolis, Minnesota 55402
   Telephone: (612) 389-0600
14 Facsimile: (612) 389-0610

15 Attorneys for Plaintiffs

16
                              UNITED STATES DISTRICT COURT
17
                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18

19
   DEREK SNARR, J. MICHAEL DUCA, and           CASE NO. 4:19-cv-2627-HSG
20 CANDACE GOULETTE, individually and on
   behalf of all others similarly situated,    CLASS ACTION
21
                   Plaintiffs,                 ORDER EXTENDING CASE
22                                             SCHEDULE DEADLINES
           vs.
23                                             Judge Haywood S. Gilliam, Jr.
   CENTO FINE FOODS INC., a Pennsylvania
24 corporation, and DOES 1 through 50,
   inclusive,
25
                   Defendant.
26

27

28
     944460.1                                                        Case No. 4:19-cv-2627-HSG
                      ORDER EXTENDING CASE SCHEDULE DEADLINES
         Case 4:19-cv-02627-HSG Document 85 Filed 11/13/20 Page 2 of 2




 1              Upon consideration of the parties' Stipulation for a revised case schedule, and having

 2 reviewed the parties' representations in support thereof, it is hereby ORDERED that Counsel must

 3 comply with the adjusted case schedule below:

 4                          EVENT                               CURRENT                  PROPOSED
                                                                DEADLINE                 DEADLINE
 5
      End of Written Discovery for Class                  December 15, 2020          January 15, 2021
 6
      Certification
 7    Class Certification Filing Deadline /               December 15, 2020          January 15, 2021
      Plaintiff’s Class Certification Expert Report
 8
      Defendant’s Opposition to Class Certification       February 15, 2021          March 15, 2021
 9    Motion / Defendant’s Class Certification
      Expert Report
10

11    Plaintiffs’ Reply to Defendant’s Opposition         March 17, 2021             April 19, 2021
      to Class Certification Motion / Plaintiff’s
12    Expert Rebuttal Report
13    Class Certification Hearing                         April 22, 2021             May 20, 2021
14

15 PURSUANT TO STIPULATION, IT IS SO ORDERED.

16

17 Dated: November 13, 2020                          __________________________

18                                                   Haywood S. Gilliam, Jr.
                                                     United States District Judge
19

20

21

22

23

24

25

26

27

28

     944460.1                                            2                          Case No. 4:19-cv-2627-HSG
                           ORDER EXTENDING CASE SCHEDULE DEADLINES
